TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00227-CV



                                 Prudence Adams, Appellant

                                              v.

                            Centex Freight Lines, LLC, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-GN-09-001629, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Prudence Adams has filed an unopposed motion to dismiss this appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 16, 2014